DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2013/0016368 to Bouverie et al. “Bouverie.”
With regard to Claim 1, Bouverie teaches (figs. 22a and 25) a method of setting printer parameters, comprising:
	loading a print medium into a printer, wherein the print medium comprises a print surface and an identification code on the print surface, the identification code including multiple surface property discontinuities on the print surface, wherein the print surface is 
	detecting the surface property discontinuities using a sensor integrated with the printer to read the identification code ([0008] and claim 22); and
	setting an operating parameter of the printer based on the identification code (0058 and claim 1).
With regard to Claim 3, Bouverie teaches (fig. 22b) wherein the sensor includes an optical sensor and detecting the multiple surface property discontinuities comprises directing light toward the print surface and measuring the light reflected from the print surface, including from the multiple surface property discontinuities, using the optical sensor [0008, 0047, 0053 and 0074].
With regard to Claim 4, Bouverie teaches wherein the sensor is a mechanical contact sensor and detecting the multiple surface property discontinuities comprises contacting the print surface, including at the multiple surface property discontinuities, with the mechanical contact sensor [0074 and 0087].
With regard to Claim 7, Bouverie teaches wherein the operating parameter comprises a blending ratio of multiple ink colors, a volume of ink printed per area of print medium, a printing speed, or a combination thereof [0008].
With regard to Claim 8, Bouverie teaches further comprising printing onto the print surface using the printer with the selected operating parameter [0058]. 
With regard to Claim 9, Bouverie teaches a system for setting printer parameters (abstract), comprising: 

a print surface, and an identification code on the print surface, the identification code comprising multiple surface property discontinuities on the print surface, wherein the print surface is continuous at the multiple surface property discontinuities, and wherein the multiple surface property discontinuities are non-additive and are grouped together at a location on the print surface ([0047] and claim 21); and 
a printer (10), comprising: 
a light source directable or directed towards the print medium when loaded in the printer, an optical sensor directable or directed towards the print medium to optically detect reflected discontinuities in the surface property at the identification code ([0032], claim 22 and fig. 18a), an electro-optical converter to convert optical information related to the reflected discontinuities into electrical signal [0102], and
a controller to receive the electric signal and to set an operating parameter of the printer based on the electrical signal (abstract and [0011]).
With regard to Claim 10, Bouverie teaches wherein the discontinuous surface property comprises gloss, reflectance, roughness, or a combination thereof [0074 and 0087].
With regard to Claim 11, Bouverie teaches wherein the light source is directable or directed at an angle of incidence with respect to the print medium, and wherein the optical sensor is spaced apart from the light source ([0053] and fig. 22b).
With regard to Claim 12, Bouverie teaches A system for setting printer parameters [0011], comprising:
	a print medium (301), comprising:

	an identification code on the print surface, the identification code comprising multiple surface property discontinuities on the print surface, wherein the print surface is continuous at the multiple surface property discontinuities, and wherein the multiple surface property discontinuities are non-additive and are grouped together at a location on the print surface [0047], claim 21 and fig. 25);
	a printer (10), comprising:
	a mechanical contact sensor to contact the print medium when loaded in the printer and to mechanically detect discontinuities in the surface property at the identification code [0087];
	an electro-mechanical converter to convert mechanical information related to the discontinuities into electrical signal [0102]; and
	a controller to receive the electrical signal and to set an operating parameter of the printer based on the electrical signal ([0011, 0102] and abstract).
With regard to Claim 14, Bouverie teaches wherein the mechanical contact sensor is moveable with respect to the print medium [0087].
With regard to Claim 15, Bouverie teaches wherein the mechanical contact sensor comprises a stylus draggable along the print surface and a drag force sensor to detect the discontinuities by measuring changes in drag force on the stylus [0087].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bouverie as modified by WO-0068638-A1 to HAKKARAINEN.
With regard to Claim 2, Bouverie teaches the claimed invention except for wherein the discontinuous surface property of the print surface is gloss, reflectance, roughness, coefficient of friction, adhesion, hardness, stiffness, or a combination thereof. 
However, Hakkarainen teaches (fig. 3) wherein the discontinuous surface property of the print surface (10) is gloss, reflectance, roughness, coefficient of friction, adhesion, hardness, stiffness, or a combination thereof. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bouverie with the teachings of Hakkarainen to estimate the printability of the paper (page 1, lines 9-11).
With regard to Claim 13, Bouverie teaches the claimed invention except for wherein the discontinuous surface property comprises roughness, coefficient of friction, adhesion, hardness, stiffness, or a combination thereof.
However, Hakkarainen teaches (fig. 3) wherein the discontinuous surface property of the print surface (10) is gloss, reflectance, roughness, coefficient of friction, adhesion, hardness, stiffness, or a combination thereof. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bouverie as modified by US 6,097,497 to McGraw.
With regard to Claim 6, Bouverie teaches the claimed invention except for  wherein the identification code is constrained to within 1 cm of an edge of the print medium.
However, McGraw teaches (fig. 3B) wherein the identification code is constrained to within 1 cm of an edge of the print medium (col. 5, lines 10-21).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bouverie with the teachings of McGraw to provide a practical, standardized or predictable location (col. 5, lines 15-16).

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claim 5 is the inclusion of the limitations wherein the multiple surface property discontinuities include individual surface property discontinuities having a surface area from 500 pm2 to 50,000,000 pm2. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,072,596 discloses a Method for controlling image-forming device operations through use of bar code information located on the packaging of image media. Bar code information is used to adjust internal image-forming device operational parameters in order to maximize image and print quality.
US Pub. 2006/0044577 discloses systems and methods for transmissive optical sensing of media information encoding are disclosed. In addition, print media and methods of making print media are disclosed. One embodiment of an exemplary method, among others, includes, advancing a portion of a print medium through a transmissive sensor assembly, the portion of the print medium having a barcode, the barcode being minimally transmissive of a set of light wavelengths, and the barcode being encoded with at least one type of information corresponding to the print medium; 
US 6,838,687 discloses a method and device for identifying recording media in a printer. The invention utilizes fine structure of the media revealed by illumination from one or more directions to distinguish among different kinds of plain papers, coated papers, such as glossy papers, and transparency films. Multiple light sources at different incidence and/or orientation angles apply light on the test surface, and scattered light is converted into signals and then analyzed. Various metric and analysis techniques can be applied to the signals to determine the media type.
US 6,561,643 discloses a system of classifying the type of incoming media entering an inkjet or other printing mechanism is provided to identify the media without requiring any special manufacturer markings. The leading edge of the incoming media is optically scanned using a blue-violet light to obtain both diffuse and specular reflectance values. A Fourier transform of these reflectance values generates a spatial frequency signature for the incoming media. The spatial frequency is compared with known values for different types of media to classify the incoming media according to major categories, such as transparencies, glossy photo media, premium paper and plain paper, as well as specific types of media within these categories, such as matte photo premium media and high-gloss photo media. An optimum print mode is selected according to the determined media type to automatically generate outstanding images without unnecessary user intervention. A printing mechanism constructed to implement this method is also provided.

WO2002007067A1 discloses technology for determining print media attributes and adjusting printer parameters using control data embedded in the print media. In particular, a message embedded in the paper conveys information to the printer about paper characteristics. A printer, or other device with printing capabilities (e.g., facsimile machine, scanner, copier, etc.) has a sensor for capturing a representation of the message signal and a decoder for decoding printer control information from the message signal. A control unit in the printer interprets this information and uses it to adjust operation of the printer.
JP2006 85192A discloses an image can be read without being affected by the surface state of an image recording medium.  A scanner unit of a print receiver is provided with a gloss detection sensor, which outputs a signal corresponding to 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853